DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Introduction
This is a non-final Office Action is in response to Applicant’s submission filed on April 22, 2019.
Currently claims 1-24 are pending, and claims 1 and 13 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2019 appears to be in compliance with the provisions of 37 CFR 1.97 and has been entered into record. Accordingly, the information disclosure statement is being considered by the examiner.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-12 are directed to a method for predicting an estimated wait time for the user of the pending support request, which falls within the statutory category of a process tied with a data processing hardware; and claims 13-24 are directed to a system comprising data processing hardware and memory hardware, which falls within the statutory category of a machine. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, the claims recite “receiving a pending support request from a user, predicting an estimated wait time for the user of the pending support request using a wait time predictor model configured to receive the plurality of high-level features as feature inputs, providing the estimated wait time to the user; determining an actual wait time for the user, tuning the wait time predictor model 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claim recites the additional element of “data processing hardware” for performing the steps. The Specification in [0031] describes this at a high level of generality, for example, the computing resources 144 (e.g., data processing hardware) and/or storage resources 146 (e.g., memory hardware), which are merely invoked as tools to perform the processes including receiving, manipulating and transmitting information over a network. However, using a data processing hardware for receiving a pending support request from a user amounts to mere data gathering. The additional element is no more than mere instructions to apply the exception using a generic computer component. Therefore, the combination of the limitations do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claim recites the additional element of “data processing hardware” for performing the steps. The data processing hardware is recited at a high level of generality and merely invoked as tools to perform the processes including receiving, manipulating and transmitting information over a network. However, using a generic computer for preforming generic functions including receiving, storing and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to “significantly more” than the abstract idea because nothing in the claims (1) effects any improvements to the functioning of the computer itself, or another technology or technical field (MPEP 2106.05(a)); (2) apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); (4) effects a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (5) provides other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).

Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-8, 10-17, 19-20 and 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolf, (US 2017/0346948), and in view of Chen et al., (US 2019/0130322, hereinafter: Chen).  
Regarding Claim 1, Wolf discloses a method comprising: 
receiving, at data processing hardware (see ¶ 6), a pending support request from a user (see Abstract, Fig. 2; ¶ 5-6 and ¶ 59) , the pending support request associated with a plurality of high-level features comprising:  
5a number of active support agents, each active support agent currently active in processing queued support requests (see ¶ 5-7 ); 
a number of available support agents, each available support agent currently available to process a queued support request (see ¶ 57); and 
a queue depth indicating a number of support requests waiting to be 10processed (see ¶ 65); 
predicting, by the data processing hardware, an estimated wait time for the user of the pending support request using a wait time predictor model configured to receive the plurality of high-level features as feature inputs, the wait time predictor model trained on a corpus of training support requests, each training support request 
providing, by the data processing hardware, the estimated wait time to the user, the estimated wait time indicating an estimated duration of time until the pending support request is answered (see Fig. 6-7). 

Wolf discloses placing the customer in a call queue and calculating a wait time for the customer (see ¶ 60). 
Wolf does not explicitly disclose a wait time predictor model; however, Chen in an analogous art for determining expected wait time for business services discloses
using a wait time predictor model configured to receive the plurality of high-level features as feature inputs, the wait time predictor model trained on a corpus of training support requests, each training support request comprising a 15corresponding plurality of high-level features and a corresponding actual wait time (see ¶ 12, ¶ 19-21, ¶ 28, ¶ 57 and ¶ 64).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

20 Regarding Claim 2, Wolf does not explicitly disclose the following limitations; however, Chen discloses the method of claim 1, wherein the plurality of high-level features associated with the pending support request further comprises at least one of an actual wait time for a previously answered support request, an identification of a business associated with the pending support request (see ¶ 64 and ¶ 69), or an 

Regarding Claim 3, Wolf  does not explicitly disclose the following limitations; however, Chen discloses the method of claim 2, wherein the plurality of high-level features further comprise at least one of: 
a time of day indication, the time of day indication indicating a time of day the pending support request was received (see ¶ 7-8, ¶ 20-21, ¶ 64 and ¶ 81); or  
30an average resolution time, the average resolution time representative of an average amount of time support agents associated with the respective business 25Attorney Docket No: 231441-444739 identification and respective business queue identification take to complete a corresponding support request. 
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding Claim 4, Wolf  does not explicitly disclose the following limitations; however, Chen discloses the method of claim 1, wherein each training support request in the corpus of 5training support requests comprise a plurality of historical support requests previously processed by the data processing hardware (see ¶ 7-8, ¶ 18, ¶ 49-51). 
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding Claim 5, Wolf does not explicitly disclose the following limitations; however, Chen discloses the method of claim 4, wherein the wait time predictor model is trained at a configurable frequency using the corresponding plurality of high-level features and the 10corresponding actual wait time for each of the historical support requests during the configurable frequency (see Fig. 4, # 480; ¶ 18, ¶ 56, ¶ 67-69).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 7, Wolf does not explicitly disclose the following limitations; however, Chen discloses the method of claim 1, further comprising, after the pending support request is answered: 
determining, by the data processing hardware, an actual wait time for the user, the actual wait time indicating an actual duration of time from when the pending support 20request was received until the user receives the answer for pending support request (see ¶ 20-21, ¶ 49-51, ¶ 60-61 and ¶ 64); and 
tuning, by the data processing hardware, the wait time predictor model using the actual wait time for the pending support request (see ¶ 28, ¶ 30, ¶ 64-66).  
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 8, Wolf does not explicitly disclose the following limitations; however, Chen discloses the method of claim 7, further comprising:  
25determining, by the data processing hardware, a loss of the wait time predictor model based on the estimated wait time predicted by the wait time predictor model and the actual wait time (see ¶ 23, ¶ 50); 
determining, by the data processing hardware, whether the loss satisfies a threshold relative to a loss of a previously trained model (see ¶ 50 ¶ 66); and  
r30rreverting, by the data processing hardware, back to the previously trained model when the loss satisfies the threshold (see ¶ 28, ¶ 78, ¶ 84-85).  
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an 

5 Regarding Claim 10, Wolf does not explicitly disclose the following limitations; however, Chen does not explicitly disclose the following limitations; however, Chen discloses the method of claim 1, wherein the predicted wait time model comprises a neural network (see ¶ 23, ¶ 50).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 11, Wolf does not explicitly disclose the following limitations; however, Chen discloses the method of claim 10, wherein the neural network comprises a regressor deep neural network (see ¶ 23, ¶ 50, ¶ 67).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 12, Wolf does not explicitly disclose the following limitations; however, Chen discloses the method of claim 10, wherein the neural network comprises a deep neural network having a first hidden layer and a second hidden layer (see ¶ 50 and ¶ 66).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 13, Wolf discloses a system comprising:  
15data processing hardware (see ¶ 6); and
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware (see ¶ 28 and ¶ 54) cause the data processing hardware to perform operations comprising: 
receiving a pending support request from a user (see Abstract, Fig. 2; ¶ 5-6 and ¶ 59), the pending support 20request associated with a plurality of high-level features comprising: 
a number of active support agents, each active support agent currently active in processing queued support requests (see ¶ 5-7); 
a number of available support agents, each available support agent currently available to process a queued support request (see ¶ 57); and  
25a queue depth indicating a number of support requests waiting to be processed (see ¶ 65); 
predicting an estimated wait time for the user of the pending support request using a wait time predictor model configured to receive the plurality of high-level features as feature inputs, the wait time predictor model trained on a corpus of training 
providing the estimated wait time to the user, the estimated wait time indicating an estimated duration of time until the pending support request is answered (see Fig. 6-7).  

Wolf discloses placing the customer in a call queue and calculating a wait time for the customer (see ¶ 60). 
Wolf does not explicitly disclose a wait time predictor model; however, Chen in an analogous art for determining expected wait time for business services discloses
using a wait time predictor model configured to receive the plurality of high-level features as feature inputs, the wait time predictor model trained on a corpus of training support requests, each training support request comprising a 15corresponding plurality of high-level features and a corresponding actual wait time (see ¶ 12, ¶ 19-21, ¶ 28, ¶ 57 and ¶ 64).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 14, Wolf does not explicitly disclose the following limitations; however, Chen discloses the system of claim 13, wherein the plurality of high-level features associated 5with the pending support request further comprises at least one of an actual wait time for a previously answered support request, an identification of a 

10 Regarding Claim 15, Wolf does not explicitly disclose the following limitations; however, Chen discloses the system of claim 14, wherein the plurality of high-level features further comprise at least one of: 
a time of day indication, the time of day indication indicating a time of day the pending support request was received (see ¶ 7-8, ¶ 20-21, ¶ 64 and ¶ 81-82); or 
an average resolution time, the average resolution time representative of an 15average amount of time support agents associated with the respective business identification and respective queue identification take to complete a corresponding support request. 
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding Claim 16, Wolf does not explicitly disclose the following limitations; however, Chen discloses the system of claim 13, wherein each training support request in the corpus of 20training support requests comprise a plurality of historical support requests previously processed by the data processing hardware (see ¶ 7-8, ¶ 18, ¶ 49-51).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  
Regarding Claim 17, Wolf does not explicitly disclose the following limitations; however, Chen discloses the system of claim 16, wherein the wait time predictor model is trained at a configurable frequency using the corresponding plurality of high-level features and the 25corresponding actual wait time for each of the historical support requests during the configurable frequency (see Fig. 4, # 480; ¶ 18, ¶ 56, ¶ 67-69).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  
Regarding Claim 19, Wolf does not explicitly disclose the following limitations; however, Chen discloses the system of claim 13, wherein the operations further comprise, after the pending support request is answered: 

tuning the wait time predictor model using the actual wait time for the pending support request (see ¶ 28, ¶ 30, ¶ 64-66).  
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 20, Wolf does not explicitly disclose the following limitations; however, Chen discloses the system of claim 19, wherein the operations further comprise:  
10determining a loss of the wait time predictor model based on the estimated wait time predicted by the wait time predictor model and the actual wait time (see ¶ 23, ¶ 50); 
determining whether the loss satisfies a threshold relative to a loss of a previously trained model (see ¶ 50 ¶ 66); and 
reverting back to the previously trained model when the loss satisfies the 15threshold (see ¶ 28, ¶ 78, ¶ 84-85).  
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one 

20 Regarding Claim 22, Wolf does not explicitly disclose the following limitations; however, Chen discloses the system of claim 13, wherein the predicted wait time model comprises a neural network (see ¶ 23, ¶ 50).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 23, Wolf does not explicitly disclose the following limitations; however, Chen discloses the system of claim 22, wherein the neural network comprises a regressor deep neural network (see ¶ 23, ¶ 50, ¶ 67).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 24, Wolf does not explicitly disclose the following limitations; however, Chen discloses the system of claim 22, wherein the neural network comprises a deep neural network having a first hidden layer and a second hidden layer (see ¶ 50 and ¶ 66).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf to include the teaching of Chen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of fine-grained analysis, enabling better decision making.  Since the .

Claims 6, 9, 18 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolf and in view of Chen as applied to claims 1-5, 7-8, 10-17, 19-20 and 22-24 above, and further in view of Joseph et al., (US 10650432 B1, hereinafter: Joseph).  
Regarding Claim 6, Wolf and Chen do not explicitly disclose the following limitations; however, Joseph in an analogous art for training neural network discloses the method of claim 5, wherein the configurable frequency comprises once per day (see col. 4, lines 8-33).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf and in view of Chen to include the teaching of Joseph in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 9, Wolf and Chen do not explicitly disclose the following limitations; however, Joseph discloses the method of claim 8, wherein determining the loss comprises using a mean squared error (see col. 10, lines 53-67).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf and in view of Chen to include the teaching of Joseph in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

Regarding Claim 18, Wolf and Chen do not explicitly disclose the following limitations; however, Joseph discloses the system of claim 17, wherein the configurable frequency comprises once per day (see col. 4, lines 8-33).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf and in view of Chen to include the teaching of Joseph in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding Claim 21, Wolf and Chen do not explicitly disclose the following limitations; however, Joseph discloses the system of claim 20, wherein determining the loss comprises using a mean squared error (see col. 10, lines 53-67).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Wolf and in view of Chen to include the teaching of Joseph in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pickford (US 2006/00062376) discloses a method for providing automated call center services by identifying a caller, determining the likely reason for the call and identifying an agent skill group based on the likely reason for the call for the service.
Flockhart et al., (US 6614903 B1) discloses a method for processing communications in a call center by determining the type of communication supported by one or more available agents.
Schwartz et al., (US 2016/0065738) disclose a method for optimizing contact center resources by assigning contacts to agent queues based on skills and attributes of the agents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PAN G CHOY/Primary Examiner, Art Unit 3624